       Case 1:17-cv-00395-EPG Document 101 Filed 08/25/20 Page 1 of 2

 1

 2

 3

 4

 5

 6
                                          UNITED STATES DISTRICT COURT
 7
                                        EASTERN DISTRICT OF CALIFORNIA
 8

 9   TRENELL MONSON,                                                  Case No. 1:17-cv-00395-EPG (PC)

10                                                     Plaintiff, ORDER REQUIRING PLAINTIFF TO
                                                                  REPLY TO WARDEN’S RESPONSE (ECF
                        v.                                        NO. 100)
11

12
     R. MELKONIAN,
13
                                                    Defendant.
14

15

16         Trenell Monson (“Plaintiff”) is a prisoner1 proceeding pro se and in forma pauperis in this

17   civil rights action filed pursuant to 42 U.S.C. § 1983.

18         On August 7, 2020, Plaintiff filed a motion for an extension of time to file his response to

19   Defendant’s motion for summary judgment. (ECF No. 98). Plaintiff alleged that he is still

20   waiting to view the video footage of the incident and is still on the waiting list to go to the law

21   library to view it.

22         The Court granted Plaintiff’s motion. (ECF No. 99). As the case has been repeatedly

23   delayed due to this alleged lack of access to the video footage and law library, the Court also

24   requested that the Warden of USP Lompoc file a response to the order, indicating when Plaintiff

25   will be able to view the video footage. (Id.).

26         On August 24, 2020, the Warden filed his response. (ECF No. 100). In the response, the

27
             1
                 Plaintiff has alleged that he was a pretrial detainee at the time of the incidents described in the complaint.
28
                                                                  1
       Case 1:17-cv-00395-EPG Document 101 Filed 08/25/20 Page 2 of 2

 1   Warden appears to allege that Plaintiff viewed the video footage prior to filing the August 7, 2020

 2   motion for an extension of time.

 3          As this contradicts the allegations in Plaintiff’s motion,2 the Court will direct Plaintiff to

 4   file a reply to the Warden’s response. The Court notes that Plaintiff may be subject to sanctions if

 5   it made a false representation in a motion to the Court.

 6          Accordingly, IT IS HEREBY ORDERED that Plaintiff has twenty-one days from the date

 7   of service of this order to file a reply to the Warden’s response.

 8
     IT IS SO ORDERED.
 9

10       Dated:       August 25, 2020                                     /s/
11                                                                  UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27            2
               Plaintiff also alleged that he was not able to view the video footage in the motion for an extension of time
     filed on April 1, 2020, and in the motion for extension of time filed on May 11, 2020. (ECF Nos. 87 & 89).
28
                                                                2
